DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1 and similarly claim 9, the claimed limitation of “setting, by the GPS filter-setting server, a filtering parameter used to filter an invalid GPS signal in the user terminal based on the collected terminal information of the user terminal and the GPS signal receiving environment information” fails enablement requirement.  Applicant fails to give any guidance of how and in what manner that just based on the collected terminal information (i.e. at least one of 
Other claims are also rejected based on their dependency of the defected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 6, the claimed limitation of “when there is no pre-stored filtering parameter value which is mapped to the terminal information of the user terminal and the GPS signal receiving environment information, newly generating a new filtering parameter value corresponding to the terminal information of the user terminal and the GPS signal receiving environment information based on a relationship with a pre-stored filtering parameter and the terminal information of the user terminal and the GPS signal receiving environment information mapped to the pre-stored filtering parameter” is unclear and not readily understood.  It is unclear of how a new filtering parameter value generated is corresponding to the terminal information of the user terminal and the GPS signal receiving environment information based on a relationship with a pre-stored filtering parameter and the terminal information of the user terminal and the GPS signal receiving environment information mapped to the pre-stored filtering parameter, when there is no pre-stored filtering parameter value as claimed (emphasis added).

Allowable Subject Matter
Claims 1-9 are allowed over prior art.  However, 35 USC 112(a) and 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2021/0239848 discloses a computer implemented method of validating an output from a GNSS at a receiver including a fusion system comprising location sensors.  A location estimate and a location error estimate are computed.  A navigation update including a sensor location estimate and sensor location error estimate is also computed with the fusion system based on sensor measurements from the location sensors.  A determination is made as to whether or not GNSS filters should be applied based at least on the location estimate, the sensor location estimate, and the sensor location error estimate.  When GNSS filters should be applied, the location estimate and/or the location error estimate may be adjusted or rejected and a new navigation update may be computed with the fusion system based on the adjustment or rejection.  When the GNSS filters should not be applied, the new navigation update is computed with the location estimate and the location error estimate.

US 2021/0132236 discloses systems and techniques for mitigating the impact of attenuated satellite signals received at mobile devices.  A mobile device receives multiple signals from a single satellite on different carrier frequencies.  The mobile device calculates two 

US 10,809,388 discloses a system for estimating a receiver position with high integrity can include a remote server comprising: a reference station observation monitor configured to: receive a set of reference station observations associated with a set of reference stations, detect a predetermined event, and mitigate an effect of the predetermined event; a modeling engine configured to generate corrections; a reliability engine configured to validate the corrections; and a positioning engine comprising: an observation monitor configured to: receive a set of satellite observations from a set of global navigation satellites corresponding to at least one satellite constellation; detect a predetermined event; and mitigate an effect of the predetermined event; a carrier phase determination module configured to determine a carrier phase ambiguity of the set of satellite observations; and a position filter configured to estimate a position of the receiver.

US 7,095,370 discloses a method and apparatus for mitigating multipath effects in a satellite signal receiver.  In one example, measured pseudoranges are obtained from the satellite 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646